Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 109, 111, and 113-121 are rejected under 35 U.S.C. 103 as being unpatentable over Gambetta (US 20120319684 A1) and further in view of Gambetta (US 2014/0167811 A1 – hereinafter referred to as Jay).
In regards to claim 109, Gambetta disclose a quantum computing method comprising: 

receiving, at a coupler device in a quantum processor cell assembly, a coupler control signal from a control source external to the quantum processor cell assembly, (Gambetta para. [0010] teaches a tunable coupler between two qubit clusters, this is coupler device. Para. [0024 and 0047] cites “applying electromagnetic fields via external sources for the purpose of controlling, measuring or otherwise carrying out constituent processes which build up to form a quantum information processing task.”, this is control signal from an external source.) the coupler device housed between qubit devices that have respective qubit operating frequencies, (Para. [0035] a first electromagnetic field applied and adjusted to a first qubit cluster, a second electromagnetic field can be applied and adjusted to a second qubit, and a third magnetic field can be applied and adjusted between the first and second devices.) the coupler control signal causing the coupler device to produce an electromagnetic interaction between the qubit devices; and (Para. [0035] cites “At block 430, a third magnetic field can be applied and adjusted between the first and second qubit clusters (such as applying a resonating frequency from the resonator 250 disposed between the apparatuses Al, A2). For example, a third field is applied to the electromagnetic resonators 250 as well as apparatuses Al and A2. As described herein, the application of the third magnetic field couples individual qubits within the first qubit cluster with individual qubits in the second qubit cluster, thereby coupling the qubit clusters.”)

a waveguide structure between the qubit devices, signal propagation at the qubit operating frequencies. (Gambetta para. [0024, 0031, and 0033] discloses a 2D lattice multi-qubit or multiple 3D qubit apparatus, each clustered is predominantly electromagnetically isolated. The waveguide is the 2D and 3D structure and it isolates each cluster.)

However, Gambetta fails to disclose wherein the waveguide suppresses signal propagation at qubit operating frequencies.
	Jay teaches a waveguide structure suppressing signal propagation at the qubit operating frequencies. (Jay para. [0017] teaches “Waveguides are characterized by a cutoff wavelength(frequency) below(above) which EM signals may propagate along the guide but above(below) which fields within the guide are evanescent and are attenuated exponentially with distance along the guide's propagating axis. In exemplary embodiments, a quantum circuit operates at a frequency below the cutoff frequency of the waveguide. The evanescent guide then acts as an ideal filter, completely removing interactions with the external environment.)
	It would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gambetta with that of Jay in order to allow for the waveguide structure to suppress signal propagation as both references deal with the use of qubit devices and it provides the benefit isolating signals from the external environment creating a efficient system.

In regards to claim 111, Gambetta in view of Jay discloses the quantum computing method of claim 109, further comprising receiving a qubit control signal at one of the qubit devices, wherein the qubit control signal causes the qubit device to process information encoded in the qubit device. (Gambetta para. [0030-0032] teaches controlling and tuning qubits by adjusting electromagnetic field form the electromagnetic source, wish is the signal.) 



In regards to claim 113, Gambetta in view of Jay discloses the quantum computing method of claim 109, wherein an electromagnetic waveguide system comprises an interior surface that defines an interior volume of intersecting waveguides, (Gambetta fig. 2 and para. [0033] teaches 2D and 3D waveguide housing with interior volume or cavities.) and the waveguide structure that suppresses propagation of signals comprises a subsection of electromagnetic waveguide system. (Jay para. [0017] teaches “Waveguides are characterized by a cutoff wavelength(frequency) below(above) which EM signals may propagate along the guide but above(below) which fields within the guide are evanescent and are attenuated exponentially with distance along the guide's propagating axis. In exemplary embodiments, a quantum circuit operates at a frequency below the cutoff frequency of the waveguide. The evanescent guide then acts as an ideal filter, completely removing interactions with the external environment.)

In regards to claim 114, Gambetta in view of Jay discloses the quantum computing method of claim 109, comprising:
receiving qubit control signals at qubit devices housed in an electromagnetic waveguide system in the quantum processor cell assembly; and (Gambetta para. [0035] teaches a first electromagnetic field applied and adjusted to a first qubit cluster, a second electromagnetic field can be applied and adjusted to a second qubit, and a third magnetic field can be applied and adjusted between the first and second devices.)



In regards to claim 115, Gambetta in view of Jay discloses the quantum computing method of claim 114, wherein the electromagnetic waveguide system comprises a two-dimensional waveguide lattice that includes a first subset of waveguides intersecting a second subset of waveguides at waveguide intersections in the quantum processor cell assembly, and the qubit devices and coupler devices are arranged in alignment with the two-dimensional waveguide lattice. (Gambetta fig. 2 and para. [0033] teaches 2d and 3d lattice waveguide with intersecting sections and qubit and coupler devices in alignment.)

In regards to claim 116, Gambetta in view of Jay discloses the quantum computing method of claim 115, comprising suppressing signal propagation at one or more qubit operating frequencies by operation of the electromagnetic waveguide system. (Jay para. [0017] teaches “Waveguides are characterized by a cutoff wavelength(frequency) below(above) which EM signals may propagate along the guide but above(below) which fields within the guide are evanescent and are attenuated exponentially with distance along the guide's propagating axis. In exemplary embodiments, a quantum circuit operates at a frequency below the cutoff frequency of the waveguide. The evanescent guide then acts as an ideal filter, completely removing interactions with the external environment.)

In regards to claim 117, Gambetta discloses a quantum computing method comprising:

processing the information encoded in the qubit devices by operation of coupler devices housed in the electromagnetic waveguide system between respective pairs of the qubit devices. (Gambetta para. [0023 and 0033] teaches wherein encoded information is processed in a qubit by operations or computation, for example para. [0023] cites “Because tunability requires the coupling to the cluster of external field sources, the use of only fixed intra-cluster couplings during a computation allows the cluster couplings during a computation allow the construction and operation of the qubit clusters…”.)

However Gambetta fails to disclose wherein the waveguide suppresses signal propagation at qubit over a frequency range of operating frequencies.

Jay teaches a waveguide structure suppressing signal propagation at the qubit operating frequencies. (Jay para. [0017] teaches “Waveguides are characterized by a cutoff wavelength(frequency) below(above) which EM signals may propagate along the guide but above(below) which fields within the guide are evanescent and are attenuated exponentially with distance along the guide's propagating axis. In exemplary embodiments, a quantum circuit operates at a frequency below the cutoff frequency of the waveguide. The evanescent guide then acts as an ideal filter, completely removing interactions with the external environment.)
	It would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gambetta with that of Jay in order to allow for the waveguide structure to suppress signal propagation as both references deal with the use of qubit devices and it provides the benefit isolating signals from the external environment creating an efficient system.

In regards to claim 118, Gambetta in view of Jay disclose the quantum computing method of claim 117, comprising processing the information encoded in the qubit devices by operation of qubit devices. (Gambetta para. [0023 and 0033] teaches wherein encoded information is processed in a qubit by operations or computation, for example para. [0023] cites “Because tunability requires the coupling to the cluster of external field sources, the use of only fixed intra-cluster couplings during a computation allows the cluster couplings during a computation allow the construction and operation of the qubit clusters…”.)

In regards to claim 119, Gambetta in view of Jay disclose the quantum computing method of claim 117, further comprising extracting output information from the qubit devices by operation of readout devices housed in the quantum processor cell assembly. (Gambetta para. [0040] teaches getting readouts from qubits.)

In regards to claim 120, Gambetta in view of Jay disclose the quantum computing method of claim 117, comprising executing a quantum algorithm on the information encoded in the qubit devices, wherein the quantum algorithm includes one or more multi-qubit gates that are executed by 

In regards to claim 121, Gambetta in view of Jay disclose the quantum computing method of claim 120, wherein the quantum algorithm includes one or more single-qubit gates that are executed by operation of the qubit devices. (Gambetta para. [0008] teaches applying single and multi-qubit gate operations such that any arbitrary logic operations can be implemented.)


Claim 112 is rejected under 35 U.S.C. 103 as being unpatentable over Gambetta (US 20120319684 A1) in view of Gambetta (US 2014/0167811 A1 – hereinafter referred to as Jay) and further in view of Chow (US 2014/0264285 A1).

In regards to claim 110, Gambetta in view of Jay disclose the quantum computing method of claim 109, but fails to disclose wherein each qubit device comprises an electronic circuit that defines the qubit operating frequency of the qubit device.
Chow para. [0036] teaches “the state of the first qubit between the two experiments 401, 402 is set either by the doing nothing, or applying a π pulse. The time of MAP pulse, t is varied, and an optimal gate time Tgate is determined for a specific drive strength A and at specific microwave frequency w12, by when the fringes between the two experiments 401, 402 are exactly 180 degrees out of phase.” This teaches a defined operating frequency.
It would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gambetta with that of Jay in order to allow for the .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 129-134 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gambetta (US 20120319684 A1).

In regards to claim 129, Gambetta disclose the quantum computing system comprising:

a quantum processor cell that houses qubit devices and coupler devices in an electromagnetic waveguide system, the qubit devices and the coupler devices forming a multi-dimensional device lattice comprising multiple adjoining unit cells, each unit cell of the device lattice comprising at least one of the qubit devices and at least one of the coupler devices; and (Gambetta para. [0010, 0029 and 0034] and fig. 2 teaches a qubit array in waveguide structure, wherein it can be 2D or 3D and the qubit devices are coupled by tunable coupler between the two qubit devices.)

a control system communicably coupled to the quantum processor cell and configured to control the qubit devices. (Gambetta para. [0047] “…applying electromagnetic fields via external sources for the purpose of controlling, measuring or otherwise carrying out constituent processes which build up to form a quantum information processing task., para 0024, This tunable coupler could be a passive but tunable device, such as a frequency tuned resonator; or it could be an active device such as a Josephson parametric converter, which frequency converts with gain dependent on the pump power.”)

In regards to claim 130, Gambetta disclose the quantum computing system of claim 129, wherein the quantum processor cell houses readout devices, and each unit cell of the lattice includes at least one of the readout devices. (Gambetta para. [0040] teaches wherein each qubit in a cavity can be readout according to established methods of joint dispersive readout. Single shot readouts can also be done.)

In regards to claim 131, Gambetta disclose the quantum computing system of claim 129, wherein the electromagnetic waveguide system comprises a multi-dimensional waveguide lattice formed by intersecting waveguide sections, wherein the device lattice is aligned in the waveguide lattice. (Gambetta Fig. 2 and para. [0033] teaches a multi-dimensional lattice qubit system.)

In regards to claim 132, Gambetta disclose the quantum computing system of claim 129, wherein the multi-dimensional device lattice comprises a two-dimensional device lattice, and each unit cell comprises two or more coupler devices. (Gambetta Fig. 2 and para. [0033] teaches a multi-dimensional lattice qubit system with qubit devices in the cavities and couplers between them.)


In regards to claim 133, Gambetta disclose the quantum computing system of claim 129, wherein the multi-dimensional device lattice comprises a three-dimensional device lattice, and each unit cell comprises three or more coupler devices. (Gambetta fig. 2, fig. 3 and para. [0033] teaches a 2D and 3D waveguide lattice with multi-qubit devices and couplers between them.)
In regards to claim 134, Gambetta disclose the quantum computing system of claim 129, further comprising a signal delivery system that communicates signals between the control system and the quantum processor cell. (Gambetta fig. 4 and para. [0035] cites “FIG. 4 illustrates a flow chart of a method 400 for a quantum computing method in accordance with exemplary embodiments. At block 410, a first electromagnetic field can be applied and adjusted to a first qubit cluster (such as the apparatus Al of FIG. 2). At block 420, a second electromagnetic field can be applied and adjusted 11 to a second qubit cluster (such as the apparatus A2 of FIG. 2). As described herein, the application of the electromagnetic fields to the respective qubit clusters couples qubits within the clusters to one another as well as induces quantum states. At block 430, a third magnetic field can be applied and adjusted between the first and second qubit clusters (such as applying a resonating frequency from the resonator 250 disposed between the apparatuses Al, A2). For example, a third field is applied to the electromagnetic resonators 250 as well as apparatuses Al and A2. As described herein, the application of the third magnetic field couples individual qubits within the first qubit cluster with individual qubits in the second qubit cluster, thereby coupling the qubit clusters.”)



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127